



EXHIBIT 10.1


NINTH AMENDMENT AND RESTATEMENT
OF THE ESCO TECHNOLOGIES INC.
EMPLOYEE STOCK PURCHASE PLAN
(Incorporating all amendments through February 5, 2019)
1.  Title: This Plan shall be known as the "ESCO Technologies Inc. Employee
Stock Purchase Plan". ESCO Technologies Inc. (the "Company") is a Missouri
corporation with its principal offices located at 9900A Clayton Road, St. Louis,
Missouri 63124.
2.  Purpose: The purpose of the Plan is to provide a convenient method by which
employees of the Company and its domestic subsidiaries, who wish to do so, may
purchase shares of the common stock of the Company (hereinafter referred to as
"Common Stock").
3.  Eligibility: A division or domestic subsidiary of the Company may elect to
permit its employees to participate in the Plan subject to the approval of the
Chairman and Chief Executive Officer of the Company or any other Senior
Corporate Officer of the Company to whom such authority has been delegated by
the Chairman and Chief Executive Officer of the Company. All current and future
employees of the units listed in Attachment 1 hereto are eligible to participate
in the Plan. Upon the addition or subtraction of a participating subsidiary the
Company shall cause Attachment 1 to be appropriately updated, indicating the
effective date of the change.
4.  Participation:
(a)                  Participation in the Plan shall be entirely voluntary. Upon
written application by any eligible employee to the Trustee on a
Company-approved Plan participation and election form (the "Plan
Participation/Election Form"), an account shall be opened with respect to such
employee in the name of the employee. Eligible employees for whom accounts are
opened and maintained in accordance with the terms of the Plan are herein
referred to as "participants."
(b)                  A participant may not assign or pledge any interest the
participant may have under the Plan.
5.  The Trustee: The Plan shall be administered by one or more Trustees (herein
called the "Trustee," whether one or more) appointed by an officer designated by
the Board of Directors of the Company. The Trustee shall at all times be "an
agent independent of the issuer" as defined in Rule 10b-18 under the Securities
Exchange Act of 1934 (the "1934 Act"). The Trustee shall have power and
authority to establish such procedures as the Trustee shall deem necessary to
effect equitably and fairly the provisions and the intent of the Plan.
6.  Contributions by Participants:
(a)                  Participants may make contributions to the Plan only
through payroll deductions. By completing and submitting a Company-approved
form, participants may authorize the Company to make deductions from their 
"Compensation," as defined in the Company's Employee Savings Investment Plan
(the "401(k) Plan") to be applied to the purchase of Common Stock of the Company
under the terms of the Plan.
(b)                  Deductions authorized for such purpose shall be whole
percentages of Compensation and shall not be less than one percent (1%) nor more
than ten percent (10%). The Company may establish rules of uniform application
regarding a participant's ability to change the participant's deduction
authorizations.
(c)                  Participants' contributions shall be included in their
gross income for purposes of applicable income and employment taxes.
(d)                  A participant may cease making contributions to the Plan at
any time by completing a Company-approved form revoking the participant's
payroll withholding authorization. Such cessation shall be effective no later
than the second payroll after receipt of the participant's direction to cease
withholding. In such event the shares allocated to the participant shall remain
in the Plan until withdrawn as set forth in Sections 10 or 11 below; however, if
the participant later wishes to resume making contributions to the Plan the
participant must complete a new Plan Participation/Election Form.
7.  Stock Purchases and Allocation to Participant Accounts: Stock purchases
under the Plan, and allocation of such stock to the accounts of participants,
shall be effected pursuant to the following rules and procedures:
(a)                  The Company shall remit amounts withheld pursuant to
payroll authorizations under the Plan to the Trustee on a monthly basis as
promptly as practicable after the end of each month.
(b)                  At the discretion of a Senior Corporate Officer of the
Company, the Company or a domestic subsidiary or division which participates in
the Plan may contribute in cash an amount not to exceed twenty percent (20%) of
the amounts contributed by participants. The Company's contribution amounts may
be separately determined for each such subsidiary or division. Amounts
contributed by the Company or a subsidiary under this Section 7(b) shall be
considered as additional compensation to the participants for purposes of
applicable income and employment taxes. Commencing October 15, 2003, the total
number of shares of Common Stock that may be purchased under the Plan with the
Company's contribution amounts shall not exceed two hundred seventy-five
thousand (275,000) shares, which number shall be adjusted to reflect stock
dividends, stock splits, reverse stock splits and similar matters occurring
after February 5, 2019 that affect the number of outstanding shares of Common
Stock.
(c)                  The Trustee shall use amounts contributed pursuant to
Sections 7(a) and 7(b) to purchase shares of the Common Stock of the Company on
a monthly basis as promptly as practicable after receipt of such amounts. Common
Stock may be purchased from sellers unaffiliated with the Company in private
transactions, or such purchases may be effected on the New York Stock Exchange.
No private transaction may be at a price greater than the then-market price of
the Company's Common Stock on the New York Stock Exchange. Common Stock may not
be purchased from the Company or its affiliates.
(d)                  Following each stock purchase, the Trustee shall allocate
shares purchased by the Trustee to the participants' accounts pro rata according
to their respective contributions to the purchase price. The cost per share
charged against the account of each participant for shares allocated to the
participant's account shall be the average cost to the Trustee for the shares
purchased by the Trustee (including brokerage fees and any other expenses
directly applicable to the purchase of such shares). Both whole and fractional
shares shall be allocated.
(e)                  The Trustee shall maintain a book entry account for each
participant and shall issue stock certificates to a participant only upon the
circumstances and in the manner provided in Section 10.
(f)  Cash dividends received by the Trustee on shares held by it under the Plan
shall be used by the Trustee to purchase additional shares which shall be
allocated among all participants, pro rata, on the basis of their respective
account balances and credited to the accounts of participants as additional
contributions under the Plan. Account balances for this purpose shall be
determined as of the dividend record date preceding the allocation of shares to
such accounts. Any shares of the Common Stock of the Company received by the
Trustee as a stock dividend on shares held by it shall be treated as additional
shares purchased by the Trustee under the Plan, at no cost, and shall be
allocated and otherwise dealt with by the Trustee in the same manner as any
other shares purchased by the Trustee under the Plan. Dividends received by the
Trustee shall be deemed to have been received by the Trustee on the payment
dates provided for the declaration of such dividends.
(g)                  The Company does not guarantee in any way the price of
shares purchased under the Plan against decline in market value.
8.  Voting of Stock Held Under the Plan: For each meeting of stockholders, the
participants will have the right to vote all shares credited to their respective
accounts under the Plan, whether registered in the name of the Trustee or its
nominee. Shares held by the Trustee under the Plan but for any reason not
allocated to the account of a participant will not be voted by the Trustee.
9.  Costs of Administering the Plan: All costs and expenses of administering the
Plan, including the fees of the Trustee, shall be paid by the Company.
10.                  Distributions from Participants' Accounts:
(a)                  A participant may from time to time elect to withdraw any
number of whole shares allocated to the participant's Plan account in any of the
following ways, in each case by submitting an appropriate Plan
Participation/Election Form or by such other method as may be approved by the
Trustee and the Company:

 
(i)
The participant may elect to have ownership of a number of whole shares
withdrawn from the Plan and transferred from the participant's Plan account to
the participant as an individual. Within approximately one week after the
Trustee's receipt of the withdrawal election, the Trustee will deduct the number
of withdrawn shares from the participant's Plan account and credit them to the
participant's individual book-entry share ownership account. Alternatively, the
participant may direct the Trustee to have the withdrawn shares transferred to
the participant's brokerage account or to such other account or in such other
manner as the Company may approve in its sole discretion.
 
(ii)
The participant may request the sale of a number of whole shares allocated to
the participant's Plan account. The Trustee will endeavor to sell the shares
within one week of receiving written authorization to sell the shares, and will
promptly deliver a check to the participant less any commission charged by the
Trustee.

(b)                  The Trustee may establish such other procedures as it deems
necessary to administer withdrawals in accordance with the intent of the Plan.
(c)                  Except for sale commissions, no charges shall be imposed
against the participant or the participant's account by reason of a withdrawal
of shares. However, if the participant requests the Trustee to issue and deliver
a stock certificate for the withdrawn shares (in lieu of having them transferred
to a book-entry share account), the participant will be responsible for any
costs associated with the issuance of a paper certificate.
(d)                  Except as set forth in Section 11, no participant shall
have any right to receive a distribution of fractional shares in the
participant's account, or to receive the value thereof in cash.
11.                  Termination of Participation in the Plan:
(a)                  A participant may voluntarily elect to completely withdraw
from the Plan and terminate participation in the Plan by submitting an
appropriate Plan Participation/Election Form.
(b)                  A participant's participation in the Plan will
automatically terminate upon the participant's death, retirement, total
disability, entering military service, or other termination of employment.
(c)                  Upon the termination of a participant's Plan participation,
the participant's account will be settled and distributed as soon as practicable
after such event occurs and after the Trustee receives notice of such
termination or in the event of death, after the appointment of the legal
representative of the estate of the deceased and the satisfaction of any other
applicable legal requirements. The whole shares of stock which have been
allocated to the account of such former participant shall be distributed as
provided in section 10, and the Trustee shall pay to the former participant an
amount in cash equal to any fractional share remaining in the former
participant's account. In the case of the death of a participant who is the sole
account holder, the Trustee shall make such distribution and payment to the
legal representative of such participant.
12.                  Reports to Participants: The Trustee will render regular
reports to each participant under the Plan, showing, for the period of the
report, the contributions made and dividends, if any, credited to such
participant's account; the number of shares allocated to such participant; the
purchase price for such shares charged against the participant's account; and
the number of shares withdrawn, if any. Such reports shall be made not less
frequently than once each quarter.
13.                  Amendment and Termination of the Plan: The Company reserves
the right with respect to any or all employees, including those who may be
participants under the Plan, to amend or terminate the Plan at any time;
provided that, except with respect to termination of the Plan and changes in the
amount of contributions by participants under Section 6 or by the Company or a
division or domestic subsidiary under Section 7(b), such authority may be
delegated to any Senior Corporate Officer of the Company subject to such
conditions as the Human Resources and Compensation Committee of the Board of
Directors of the Company may determine from time to time. In the event of
termination of the Plan, each participant will receive from the Trustee within
sixty (60) days after the date of termination a certificate for the whole shares
which have been acquired for the participant and an amount in cash equal to the
fractional share remaining in the participant's account.
14.                  Section 16 Compliance: With respect to persons subject to
Section 16 of the 1934 Act, transactions under the Plan are intended to comply
with the applicable conditions of Rule 16b-3 or its successors under the 1934
Act. To the extent any provision of the Plan and any action thereunder fail to
so comply, it shall be deemed null and void to the extent permitted by law.
15.            Effective Date: The Plan became effective on October 15, 2003.
This Amendment and Restatement incorporates all amendments through February 5,
2019.